DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 11 are objected to because in line 3, it is suggested that the comma (i.e., “,”), after “of”, be changed to a colon (i.e., --:--). Appropriate correction is required.

Claim Rejections - 35 USC § 112
All pending claims are considered to be definite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5, 6; 11, 12, 14-16, and 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2014/0263112 (Bird et al. ‘112). 
With respect to claim 1, Bird et al. ‘112 disclose a merchandise display (a product dispensing system for point of sale merchandising - see paragraph [0002]), comprising a display base having a product display surface arranged to hold at least one longitudinal row of product containers (as shown in Figure 7 - a shelf 410 having a top surface on which are positioned a plurality of product containers 416, divided into columns by sidewalls or dividers 422 - see paragraph [0038]); the display base comprising at least one of (i) an elevation of a back end of the display base being higher than a forward end of the display base, or (ii) a pusher arranged to urge product containers on the product display surface toward the forward end (the shelf 410 is gravity fed, so that containers will slide forward on the shelf, and therefore has an elevated backend - see paragraph [0038]); and at least one retainer mounted on the display proximate the forward end (moveable retainers 424 are provided at the front end of the shelf 410 on each side of the dividers 422 - Figure 7- see paragraph [0038]), the retainer made as a single structure of at least one resilient material (in one configuration of the moveable retainers, there is a one piece design having fingers 330 and 332 on two sides of a divider 322, the fingers are made of a resilient material - see paragraph [0032]), the at least one retainer deflectable with reference to a mounting point of the at least one retainer to enable moving product containers onto and from the product display surface by deflection (the moveable retainers can flex omnidirectionally from their rest position normal to the divider, and allow products to be accessed by customers, i.e., removing or placing - see  paragraph [0039]), the at least one retainer sufficiently resistant to bending to retain a longitudinally full row of product containers on the product display surface (as the retainers most only bend enough to allow products to be placed or removed, but must prevent products from falling off the shelf, they will be sufficiently resistant to bending to hold products on the shelf - see paragraphs [0038]-[0039]); with respect to claim 2, wherein the at least one resilient material comprises an elastomer (the fingers 330,332 are made of a resilient thermoplastic or thermoset material, which is flexible - see paragraph [0032]); with respect to claim 5, wherein the at least one retainer (424 - see Figure 7) is mounted to the display base or to a rail coupled to the forward end (the retainer 424 is mounted to element 422, considered to be a rail, which is coupled to the forward end of the base 410, as at the front of Figures 6 and 7); with respect to claim 6, wherein the at least one retainer is mounted to a divider wall disposed transversely to the display base (as shown in Figure 7, the moveable retainers 424 are mounted to the divider 422 and are transverse to the shelf 410; NOTE:  although element 422 has been used to describe both the rail in claim 5 and the divider in claim 6, this is permissible since the claimed combination is not requiring both a rail and a divider).
With respect to claim 11, Bird et al. ‘112 disclose the merchandise display, comprising a display base having a product display surface arranged to hold at least one longitudinal row of product containers, the display base comprising at least one of, (i) an elevation of a back end of the display base being higher than a forward end of the display base, or (ii) a pusher arranged to urge product containers on the product display surface toward the forward end, as advanced above with respect to claim 1; and at least one retainer mounted on the display proximate the forward end (moveable retainers 424 are provided at the front end of the shelf 410 on each side of the dividers 422 as shown Figure 7 - see paragraph [0038]), the at least one retainer comprising a mounting feature and at least one barrier feature (the moveable retainers 424 may have the fingers 350 and 352 shown in Figure 1, comprising the fingers and elastic bands 356 within a cavity 354 mounted on opposing sides of the divider 322 - Figure 1, see paragraph [0035]), the at least one barrier feature extended to at least partially obstruct the at least one longitudinal row (the fingers 350, 352 at least partially obstruct the columns of product containers 316 - Figure 1, see paragraph [0035]), the at least one barrier feature coupled to the mounting feature by a resilient material such that the at least one barrier feature is deflectable to reduce obstruction of the at least one longitudinal row when urged by a user moving a product container toward the at least one retainer (the fingers 350, 352 coupled to the divider 322 by elastic bands 356, can flex omnidirectionally from their rest position normal to the divider, and allow products to be accessed by customers, i.e., removing or placing - see paragraphs [0035], [0039]); with respect to claim 12, wherein the at least one resilient material comprises an elastomer, as advanced above with respect to claim 2; with respect to claim 14, wherein the at least one resilient material comprises at least one opening (the fingers 350, 352 have a cavity 354 - see paragraph [0035]), the at least one opening having at least one of a length and a diameter chosen to provide the retainer with a predetermined amount of deflection for a predetermined amount of deflecting force (the cavity 354 will have a length and diameter, said length and diameter must be sufficient for the fingers to provide the force necessary to prevent items falling off the shelf 410 -see paragraphs [0035], [0038]); with respect to claim 15, wherein the at least one retainer is mounted to the display base or to a rail coupled to the forward end, as advanced above with respect to claim 5; with respect to claim 16, wherein the at least one retainer is mounted to a divider wall disposed transversely to the display base, as advanced above with respect to claim 6; with respect to claim 21, wherein the at least one barrier feature is made from at least one resilient material (the fingers made of a resilient material such as a thermoset or thermoplastic material - see paragraph [0032]); with respect to claim 22, wherein the mounting feature is made from at least one resilient material (the elastic bands 356 must be made of an elastic material and will therefore be resilient - see paragraph [0035]); with respect to claim 23, wherein the at least one barrier feature and the at least one mounting feature are made from at least one resilient material (the fingers made of a resilient material such as a thermoset or thermoplastic material, and the elastic bands 356 must be made of an elastic material and will therefore be resilient - see paragraph [0035], [0032]); and with respect to claim 24, wherein the at least one barrier feature and the at least one mounting feature are made as a single structure (as shown in Figure 1, the elastic bands are incorporated into the structure of the fingers 350, 352, inside a cavity 354 - see paragraph [0035]).
Claims 11, 12, 16, 23, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2020/0015601 (Padvoiskis et al. ‘601).
With respect to claim 11, Padvoiskis et al. ‘601 disclose a merchandise display (a product display merchandiser 1300; paragraph [0086] - see Figure 22), comprising a display base having a product display surface arranged to hold at least one longitudinal row of product containers (a tray 1302 having a product support surface 1301, and sidewalls 1324 forming rows for holding products; paragraph [0086]), the display base comprising at least one of (i) an elevation of a back end of the display base being higher than a forward end of the display base, or (ii) a pusher arranged to urge product containers on the product display surface toward the forward end (a spring biased pusher 1322 for moving toward the front of the product support surface 1301; paragraph (0088]); and at least one retainer mounted on the display proximate the forward end (two flexible product stops 1326 arranged at the front of the tray 1302; paragraph [0087]); the at least one retainer comprising a mounting feature and at least one barrier feature (the product stops 1326 comprising an engagement feature 1326a for mounting to product stop holders 1325 on the sidewalls 1324, and a product contacting portion 1326c; paragraphs [0089]-[0090]), the at least one barrier feature extended to at least partially obstruct the at least one longitudinal row (the side product stops 1326 form a flexible gate 1327 traversing at least a portion of a product channel formed by the sidewalls; paragraph [0089]); the at least one barrier feature coupled to the mounting feature by a resilient material such that the at least one barrier feature is deflectable to reduce obstruction of the at least one longitudinal row when urged by a user moving a product container toward the at least one retainer (the side product stops 1326 are deflectable, together forming a flexible gate allowing a user to remove a product, additionally the individual stops are one piece made from a resilient material such as rubber; paragraph [0091]); with respect to claim 12, the resilient material is an elastomer (i.e., rubber); with respect to claim 16, the at least one retainer (1326) is mounted to a divider wall (1324) disposed transversely (see Figure 22) to the display base (1301); with respect to claim 23, wherein the at least one barrier feature and the at least one mounting feature are made from at least one resilient material (the product stops 1326 being one piece, the mounting feature 1326a and the product contacting portion 1326c will be made of a resilient material; paragraph [0091]); with respect to claim 25, wherein the at least one barrier feature and the at least one mounting feature are made as a single structure and from a same resilient material (the product stops 1326 being a single piece, the mounting feature 1326a and the product contacting portion 1326c will be made of a common resilient material; paragraph [0091]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bird et al. ‘112, alone.
Bird et al. ‘112 disclose the display as advanced.
The claims differ from Bird et al. ‘112 in requiring: (a) the elastomer to comprise polysiloxane (claims 3 and 13); and (b) the at least one resilient material to comprise at least one opening, the at least one opening having at least one of a length and a diameter chosen to provide the retainer with a predetermined amount of deflection for a predetermined amount of deflecting force (claim 4).
With respect to (a), it would have been obvious to one of ordinary skill, before the effective filing date of the invention to have modified the fingers 330, 332 to be made of polysilixane, or silicone, since it was within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.
With respect to (b), in the specific embodiment of the fingers 330 and 332, Bird et al. ‘112  fail to disclose, wherein the at least one resilient material comprises at least one opening, the at least one opening having at least one of a length and a diameter chosen to provide the retainer with a predetermined amount of deflection for a predetermined amount of deflecting force. However, Bird et al. ‘112 disclose the at least one resilient material comprising at least one opening (the fingers 350, 352, having a cavity 354; paragraph [0035]), the at least one opening having at least one of a length and a diameter chosen to provide the retainer with a predetermined amount of deflection for a predetermined amount of deflecting force (the cavity 354 of the fingers 350, 352 will have a length and diameter, said length and diameter must be sufficient for the fingers to provide the force necessary to prevent items falling off the shelf 410; paragraphs [0035], [0038]). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the invention to have modified the fingers 330, 332 to have a cavity 354 so that the deflection force, and therefore the ease with which items can be taken off the shelves or the weight that the fingers can hold, can be more finely tuned. 
Claims 7-10 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bird et al. ‘112  as applied to claims 1-6; 11-16, and 21-24 above, and further in view of the teaching on azom.com, i.e., as in Citation No. 1 on the IDS filed September 1, 2022 (AZOM).
Bird et al. ‘112 disclose the display as advanced above.
The claims differ from Bird et al. ‘112 in requiring: (a) the at least one resilient material to comprise a shear modulus of at most 0.2 gigapascals (claims 7 and 17); (b) the shear modulus is at most 0.0003 gigapascals (claims 8 and 18); (c) the at least one resilient material to comprise a Young’s modulus of at most 0.1 gigapascals (claims 9 and 19); and (d) the at least one resilient material to comprise a Young’s modulus of at most 0.001 gigapascals (claims 10 and 20).
With respect to (a), Bird et al. ‘112 fail to disclose, wherein the at least one resilient material comprises a shear modulus of at most 0.2 gigapascals. However, it would have been obvious to one of ordinary skill before the effective filing date of the invention to have modified the fingers 330, 332 to be made of polysiloxane or silicone, having a maximum shear modulus of 0.02 gigapascals (see shear modulus values in table on page 10 of AZOM, “Maximum Value (S.I.)”), since discovering the optimum value of a result effective variable involves only routine skill in the art. The motivation would have been to enhance mechanical stability of a material/ product (AZOM, page 6). 
With respect to (b), modified Bird et al. ‘112 discloses, the merchandise display of claim 7. Bird et al. ‘112 fail to disclose wherein the shear modulus is at most 0.0003 gigapascals. However, it would have been obvious to one of ordinary skill before the effective filing date of the invention, to have modified the fingers 330, 332 having a maximum shear modulus of 0.02 gigapascals (see shear modulus values in table on page 10 of AZOM, “Minimum Value (S.I.)”), since discovering the optimum value of a result effective variable involves only routine skill in the art. The motivation would have been to enhance mechanical stability of a material product (AZOM, page 6). 
With respect to (c), Bird et al. ‘112 fail to disclose, wherein the at least one resilient material comprises a Young's modulus of at most 0.1 gigapascals. However, it would have been obvious to one of ordinary skill before the effective filing date of the invention to have modified the fingers 330, 332 of Bird et al. ‘112  to be made of polysiloxane, or silicone, having a maximum Young’s modulus of 0.1 gigapascals (see Young's modulus values in table on page 10 of AZOM, “Maximum Value (S.I.)”), since discovering the optimum value of a result effective variable involves only routine skill in the art. The motivation would have been to enhance mechanical stability of a material/product (AZOM, page 6).
With respect to (d), Bird et al. ‘112 fail to disclose, wherein the at least one resilient material comprises a Young's modulus of at most 0.001 gigapascals. However, it would have been obvious to one of ordinary skill before the effective filing date of the invention to have made the fingers polysiloxane, or silicone, having a minimum young’s modulus of .001 gigapascals (see Young’s modulus values in table on page 10 of AZOM, “Minimum Value (S.1.)"), since discovering the optimum value of a result effective variable involves only routine skill in the art. The motivation would have been to enhance mechanical stability of a material product (AZOM, page 6).
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Padvoiskis et al. ‘601 as applied to claims 11, 12, 16, 23, and 25 above, and further in view of the teaching on azom.com, i.e., as in Citation No. 1 on the IDS filed September 1, 2022 (AZOM).
Padvoiskis et al. ‘601 disclose the display as advanced above.
The claims differ from Padvoiskis et al. ‘601 in requiring: (a) the at least one resilient material to comprise a shear modulus of at most 0.2 gigapascals (claim 17); (b) the shear modulus is at most 0.0003 gigapascals (claim 18); (c) the at least one resilient material to comprise a Young’s modulus of at most 0.1 gigapascals (claim 19); and (d) the at least one resilient material to comprise a Young’s modulus of at most 0.001 gigapascals (claim 20).
With respect to (a), Padvoiskis et al. ‘601 fail to disclose, wherein the at least one resilient material comprises a shear modulus of at most 0.2 gigapascals. However, it would have been obvious to one of ordinary skill before the effective filing date of the invention to have modified the resilient rubber material of the elements 1326 (see paragraph [0091]) to have a maximum shear modulus of 0.02 gigapascals (see shear modulus values in table on page 10 of AZOM, “Maximum Value (S.I.)”), since discovering the optimum value of a result effective variable involves only routine skill in the art. The motivation would have been to enhance mechanical stability of a material/ product (AZOM, page 6). 
With respect to (b), modified Padvoiskis et al. ‘601 disclose, the merchandise display of claim 7. Padvoiskis et al. ‘601 fail to disclose wherein the shear modulus is at most 0.0003 gigapascals. However, it would have been obvious to one of ordinary skill before the effective filing date of the invention, to have modified the resilient rubber material of the elements 1326 (see paragraph [0091]) having a maximum shear modulus of 0.02 gigapascals (see shear modulus values in table on page 10 of AZOM, “Minimum Value (S.I.)”), since discovering the optimum value of a result effective variable involves only routine skill in the art. The motivation would have been to enhance mechanical stability of a material product (AZOM, page 6). 
With respect to (c), Padvoiskis et al. ‘601 fail to disclose, wherein the at least one resilient material comprises a Young's modulus of at most 0.1 gigapascals. However, it would have been obvious to one of ordinary skill before the effective filing date of the invention to have modified the resilient rubber material of the elements 1326 (see paragraph [0091]) having a maximum Young’s modulus of 0.1 gigapascals (see Young's modulus values in table on page 10 of AZOM, “Maximum Value (S.I.)”), since discovering the optimum value of a result effective variable involves only routine skill in the art. The motivation would have been to enhance mechanical stability of a material/product (AZOM, page 6).
With respect to (d), Padvoiskis et al. ‘601 fail to disclose, wherein the at least one resilient material comprises a Young's modulus of at most 0.001 gigapascals. However, it would have been obvious to one of ordinary skill before the effective filing date of the invention to have made the resilient rubber material of the elements 1326 (see paragraph [0091]) having a minimum young’s modulus of .001 gigapascals (see Young’s modulus values in table on page 10 of AZOM, “Minimum Value (S.1.)"), since discovering the optimum value of a result effective variable involves only routine skill in the art. The motivation would have been to enhance mechanical stability of a material product (AZOM, page 6).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Padvoiskis et al. ‘601, alone.
Padvoiskis et al. ‘601 disclose the display as advanced above.
The claim differs from Padvoiskis et al. ‘601 in requiring the elastomer to comprise polysiloxane. Thus, it would have been obvious to one of ordinary skill, before the effective filing date of the invention to have modified the elements 1326 to be made of polysilixane, or silicone, since it was within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note U.S. Patent Nos. 7,854,333, 7,690,519, and 7,124,898 for showing a retainer; and U.S. Patent Application Publication No. 2009/0298992 for showing of an elastomer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E. NOVOSAD whose telephone number is (571) 272-6832. The examiner can normally be reached generally Monday through Thursday, 8am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov . Visit https://www.uspto.gov/patents/apply/patent-center  for more information about Patent Center and https://www.uspto.gov/patents/docx  for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jennifer E. Novosad/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        




November 22, 2022